DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on the Kim reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433) in view of Kim et al. (US Pat. App. Pub. No. 2018/0144863).
With respect to claim 1, Cho teaches a capacitor component, comprising: a body (see FIG. 3, element 101) including a layering portion comprising first and second internal electrodes opposing each other and layered in a first direction with a dielectric layer interposed therebetween (see FIG. 3, the portion including elements 111, 112, and 113 and paragraph [0038]), and first and second connecting portions disposed on opposing surfaces of the layering portion taken in a second direction perpendicular to the first direction and respectively connected to the first and second internal electrodes (see FIG. 3, elements 120/130 and paragraphs [0042] and [0043]); and first and second external electrodes disposed on the first and second connecting portions, respectively (see FIG. 3, elements 140/150 and paragraph [0045]), wherein the first and second external electrodes include metal particles (see FIG. 3, elements 141/151 and FIG. 10, element 201 and paragraph [0057]; it is clearly implicitly taught from the drawings and paragraph [0046] - noting that elements 141/151 are sintered -- that the conductive paste includes metal particles).
Cho fails to teach that each metal particle has an entire surface thereof coated with at least one of graphene or carbon nanotubes.
Kim, on the other hand, teaches coating an entire surface of metal particles with at least one of graphene and carbon nanotubes.  See abstract and claim 7.  While Kim teaches coating metal particles with graphene as part of an internal electrode, the principles as to why one of ordinary skill in the art would coat metal particles with graphene, i.e., controlling shrinkage to prevent cracks and other discontinuities, are equally applicable to use in an outer electrode, especially where that external electrode is in contact with a ceramic layer.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Cho, as taught by Kim, in order to form an external electrode which has controlled shrinkage to improve shrinkage differences between the metal powder and the neighboring ceramic powder, thereby preventing cracks and discontinuities.
With respect to claim 2, the combined teachings of Cho and Kim teach that the first and second connecting portions include a metal layer disposed on the layering portion and a ceramic layer disposed on the metal layer.  See Cho, FIG. 3, element 120 (metal layer) and element 130 (ceramic layer); see also, paragraph [0035].
With respect to claim 4, the combined teachings of Cho and Kim fail to explicitly teach that a thickness of the ceramic layer is in a range from 3 to 15 µm.
However, Cho focuses on a reduction in the thickness of the external electrodes while preventing the permeation of moisture into the capacitor body.  See paragraph [0006].  One aspect to achieve this is to include a ceramic layer disposed on the outer surface of the body.  See paragraph [0044].  Thus, the ceramic layer in the prior art provides the same function as that recited in the instant application.  It has been established that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
With respect to claim 5, the combined teachings of Cho and Kim teach that a ratio of a minimum value of a thickness of each of the first and second connecting portions to a maximum value is 0.9 to 1.0.  See Cho, FIGS. 6 and 7 and paragraph [0009], which teach that layers 120 and 130 are formed to have a consistent thickness, such that the ratio between minimum and maximum is 1.0.
With respect to claim 6, the combined teachings of Cho and Kim teach that the first and second connecting portions are formed by transcribing a ceramic layer having a sheet form and a metal layer having a sheet form in the second direction.  See Cho, FIGS. 6 and 7.  Further, it is noted that the limitation recited in the instant claim is a product-by-process limitation, of which, only the structure (here, the metal layer and ceramic layer) is considered patentable.  See MPEP 2113.
With respect to claim 8, the combined teachings of Cho and Kim teach that an average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm. See Cho, paragraph [0039].
With respect to claim 9, the combined teachings of Cho and Kim teach that the layering portion includes a capacitance forming portion comprising the first and second internal electrodes opposing each other with the dielectric layer interposed therebetween, and upper and lower protective portions disposed in an upper portion and a lower portion of the capacitance forming portion.  See Cho, FIG. 3 and paragraph [0038], citing an active region and cover regions.
With respect to claim 14, the combined teachings of Cho and Kim teach that the body includes first and second surfaces opposing each other in the first direction, third and fourth surfaces opposing each other in the second direction, and the fifth and sixth surfaces opposing each other in a third direction perpendicular to the first and second directions, wherein the first and second external electrodes extend to the first surface, the second surface, the fifth surface, and the sixth surface, and wherein the first and second connecting portions are connected to the first and second external electrodes.  See Cho, FIG. 3 and paragraph [0036].
With respect to claim 15, the combined teachings of Cho and Kim teach that a ratio a minimum value of the thickness tc to a maximum value is in a range from 0.8 to 1.0 where tc is a thickness of each of the first and second external electrodes.  See Cho, FIG. 3, noting that the external electrodes have a constant thickness, such that the ratio of minimum to maximum thickness approaches 1.0.
With respect to claim 16, Cho teaches a  capacitor component, comprising: a body (see FIG. 3, element 101) including a layering portion comprising first and second internal electrodes opposing each other and layered in a first direction with a dielectric layer interposed therebetween (see FIG. 3, the portion including elements 111, 112, and 113 and paragraph [0038]), and first and second connecting portions disposed on opposing surfaces of the layering portion taken in a second direction perpendicular to the first direction and respectively connected to the first and second internal electrodes (see FIG. 3, elements 120/130 and paragraphs [0042] and [0043]); and first and second external electrodes disposed on the first and second connecting portions, respectively (see FIG. 3, elements 140/150 and paragraph [0045]), wherein the first and second connecting portions include a metal layer disposed on the layering portion and a ceramic layer disposed on the metal layer (see FIG. 3, element 120 (metal layer) and element 130 (ceramic layer); see also, paragraph [0035]).
Cho fails to teach that each metal particle has an entire surface thereof coated with at least one of graphene or carbon nanotubes.
Kim, on the other hand, teaches coating an entire surface of metal particles with at least one of graphene and carbon nanotubes.  See abstract and claim 7.  While Kim teaches coating metal particles with graphene as part of an internal electrode, the principles as to why one of ordinary skill in the art would coat metal particles with graphene, i.e., controlling shrinkage to prevent cracks and other discontinuities, are equally applicable to use in an outer electrode, especially where that external electrode is in contact with a ceramic layer.  See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Cho, as taught by Kim, in order to form an external electrode which has controlled shrinkage to improve shrinkage differences between the metal powder and the neighboring ceramic powder, thereby preventing cracks and discontinuities.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433) in view of Kim et al. (US Pat. App. Pub. No. 2013/0045385), and further, in view of Nishisaka et al. (US Pat. App. Pub. 2018/0096791).
With respect to claim 3, the combined teachings of Cho and Kim fail to explicitly teach that a thickness of the metal layer is in a range from 1 µm to 10 µm.
Nishisaka, on the other hand, teaches that a metal layer 141a, which contacts the surfaces of the layering portion, has a thickness between 1 µm to 10 µm.  See FIG. 2 and paragraph [0052].  Such an arrangement results in appropriate fixing strength for the metal layers.  See paragraph [0053].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the combined teachings of Cho and Kim, as taught by Nishisaka, in order to provide an appropriate fixing strength for the metal layers.
Claims 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Pat. Pub. No. 2018/0190433) in view of Kim et al. (US Pat. App. Pub. No. 2018/0144863), and further, in view of Harada (US Pat. App. Pub. No. 2019/0355518).
With respect to claim 7, the combined teachings of Cho and Kim fail to teach that each of corners of the body has a rounded shape.
Harada, on the other hand, teaches that each of corners of the body has a rounded shape.  See FIGS. 2-4 and paragraph [0059].  Such an arrangement results in moisture prevention.  See paragraph [0090].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify the combined teachings of Cho and Kim, as disclosed by Harada, in order to provide moisture prevention.
With respect to claim 10, the combined teachings of Cho and Kim fail to teach that R1/tp is in a range from 0.3 to 1.4, where tp is a thickness of each of the upper protective portion and the lower protective portion, and R1 is a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the first and second directions.
Harada, on the other hand, teaches that R1/tp is in a range from 0.3 to 1.4, where tp is a thickness of each of the upper protective portion and the lower protective portion, and R1 is a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the first and second directions.  See paragraphs [0088] and [0104], wherein R1 is between 5.4 to 10 µm and tp is 10 µm, meaning R1/tp is .54 to 1.0.  Such an arrangement results in moisture prevention.  See paragraph [0090].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify the combined teachings of Cho and Kim, as disclosed by Harada, in order to prevent moisture.
With respect to claim 11, the combined teachings of Cho, Kim and Harada teach that the thickness tp is 20 µm or less.  See Harada, paragraph [0104], citing a thickness of 10 µm.  
With respect to claim 12, the combined teachings of Cho and Kim fail to explicitly teach the use of first and second margin portions disposed on a fifth surface and a sixth surface of the body, respectively, the fifth and sixth surfaces being opposite each other in a third direction perpendicular to the first and second directions.
Harada, on the other hand, teaches first and second margin portions disposed on a fifth surface and a sixth surface of the body, respectively, the fifth and sixth surfaces being opposite each other in a third direction perpendicular to the first and second directions.  See FIG. 4, element SM1/SM2.  Such an arrangement protects the inner electrodes from the external environment.  See paragraph [0005].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify the combined teachings of Cho and Kim, as disclosed by Harada, in order to protect the inner electrodes from the external environment.
With respect to claim 13, the combined teachings of Cho, Kim, and Harada teach that R2/Wm is in a range from 0.3 to 1.4, wherein Wm is a thickness of each of the first and second margin portions, and R2 a radius of curvature of each of the corners of the body on cross-sectional surfaces taken in the second and third directions.  See Harada, paragraphs [0087]-[0088] and [0105], noting an R2 between 5.4 and 10 micrometers and Wm of 15, such that R2/Wm = 5.4/15 to 10/15 = .36 to .67.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848